                            UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEW MEXICO

In re:

ELAINE ROMERO,                                                              No. 19-10877-t7

          Debtor.

GREG CHAVEZ,

          Plaintiff,

v.                                                                          Adv. No. 19-1062-t

ELAINE ROMERO,

          Defendant.

                                              OPINION

          Before the Court is plaintiff’s complaint to declare his state court judgment against

defendant nondischargeable under 11 U.S.C. § 523(a)(6).1 Defendant counters that the property

damage upon which the judgment is based was not her fault, and also that the judgment varies

significantly from the judge’s oral findings. After a trial on the merits, the Court concludes that

defendant, acting in concert with her boyfriend, willfully and maliciously damaged Plaintiff’s

rental house. The state court judgment debt based on that damage is nondischargeable.




1
    All statutory references are to 11 U.S.C. unless otherwise indicated.


    Case 19-01062-t      Doc 23     Filed 06/11/20     Entered 06/11/20 16:18:01 Page 1 of 12
                                          I.      FACTS2

         The Court finds:3

         Defendant Elaine Romero is an educator. She has had a number of jobs in different New

Mexico public schools. When she rented Plaintiff Greg Chavez’s house at issue, Romero had just

gotten a job as the superintendent of the Mesa Vista consolidated schools, located in Northern New

Mexico near the small town of Ojo Caliente. The job required her to live in the school district.

         Chavez is a research engineer scientist at Los Alamos National Laboratory. He lives in

Santa Fe, New Mexico, but owns a house in Ohkay Owingeh, New Mexico (near Española).

Apparently the house is in the Mesa Vista school district. Chavez built the house, which he now

rents on a short-term basis to tenants found through services such as Airbnb and the like.

         Romero found out about the house and asked Chavez about it. She was looking for

temporary housing until she could find a permanent residence in the school district. On January

26, 2018, Chavez and Romero signed a rental agreement. The lease term was from January 27,

2018, through April 2, 2018, a little over two months. The termination date appears to have been

chosen because Chavez had already rented the house through Airbnb to another tenant from April

4–7, 2018.

         Paragraph 10 of the rental agreement provides “Tenant agrees to rental of the First floor of

the residence only. The Landlord shall enjoy the use of the Second Floor of the property.”

         Rent was $1,500 a month, due on the 8th of the month. Chavez could terminate the

agreement on 14 days written/emailed notice for non-payment of rent. Though the rental



2
  Some of the Court’s findings are in the discussion section below.
3
  The Court took judicial notice of the docket in the main case and this adversary proceeding. See
St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979)
(holding that a court may sua sponte take judicial notice of its docket); LeBlanc v. Salem (In re
Mailman Steam Carpet Cleaning Corp.), 196 F.3d 1, 8 (1st Cir. 1999) (same).


                                                -2-
    Case 19-01062-t     Doc 23     Filed 06/11/20 Entered 06/11/20 16:18:01 Page 2 of 12
agreement was only between Chavez and Romero, Anthony Lujan, Romero’s boyfriend, spent a

considerable amount of time at the house.

         As the April 2, 2018, termination date approached, Romero asked if she could renew the

lease after the Airbnb tenants left. Chavez agreed to let her move back after April 7, 2018.4 Chavez

also gave Romero permission to store her belongings on the second floor while the Airbnb renters

occupied the first floor.

         Romero temporarily moved out as agreed on April 2, 2018. The next day Chavez and a

helper cleaned the house in preparation for the Airbnb renters. Chavez and his helper were not

happy with how Romero left the first floor—they thought it was unacceptably dirty.

         The house has a jacuzzi tub on the second floor. As part of the work he did on April 3,

Chavez checked the jacuzzi and made sure the water to it was shut off. Chavez cleaned again after

the Airbnb renters left on April 7. Again, Chavez checked that the water to the jacuzzi was shut

off.

         Romero retook possession of the first floor on April 8, 2018. She only paid $1,000 of the

$1,500 rent she owed, however. That morning the parties exchanged text messages about the rent

and the condition of the house. The messages began on a fairly cordial note, but Romero’s texts

became decidedly unfriendly, ending with:

         Your life must be worse that I thought . . . sorry to hear, you seem like a nice guy,

and

         Is that why you asked when my next check was? Hoping to keep my belongings?
         Yup, you’re life must be worse than I thought. God bless.




4
  Parties did not sign a new lease agreement, but the state court found that the terms of the rental
agreement applied to Romero’s “holdover” tenancy. It is not clear what renewal term was agreed
to.


                                                -3-
    Case 19-01062-t     Doc 23     Filed 06/11/20 Entered 06/11/20 16:18:01 Page 3 of 12
         The same morning, Chavez sent Romero an email terminating the rental agreement for

nonpayment of rent and giving her until April 24, 2018, to vacate the house.

         Romero moved out of the house on April 15, 2018. She sent Chavez two text messages that

afternoon. The first, at about 2:15 p.m., stated:

         Your place has negative energy too. You should study fung shui before you build
         another house. You’ll find keys on the counter. A lock was stolen so we replaced it
         (key is on your ring). The place is locked. Trash is on the curb. You have a problem
         into the entry of the back bedroom. Tony shut all water off upstairs (just as we left
         it on when we moved out in April). You can keep my last week’s rent (you need it
         more than I do). You can also keep the $200 cleaning deposit.

(emphasis added). Romero sent Chavez another text message at 6:59 p.m. on the same day:

         Just to be sure there is no misunderstanding. You have a LEAK from the upstairs
         bathroom to the master bedroom hallway. Although Tony turned the valves off
         under the jacuzzi. Not sure why they were on as we made sure they were off when
         we left in April and never used it again.

         Chavez was in Albuquerque when he got the first message. He drove to Ohkay Owingeh,

arriving at the house at about 7:00 p.m. He found extensive water damage upstairs and downstairs.

When Chavez investigated the jacuzzi, the water to it was turned off. When he turned the water on

he discovered that one of the water lines had a quarter-inch slit, causing a significant leak.5 Chavez

immediately suspected that Romero and/or Lujan had cut the line and flooded the second floor in

retaliation for being evicted.

         Chavez filed suit against Romero and Lujan the next day, commencing Greg Chavez v.

Elaine Romero and Anthony Lujan, no. M-43-CV-2018-00100, Rio Arriba County Magistrate

Court (Española), State of New Mexico. The complaint alleged:



5
  As part of his job, Chavez often runs experiments to test the physical properties of certain
materials, such as pipes and tubing. Chavez was qualified as an expert in state court and this Court
concerning plumbing lines and water flow rates. In his opinion, the cut in the water line could not
have happened through wear and tear or by accident. Also in his opinion, the line had been allowed
to leak for about 16 hours before the water was turned off.


                                                -4-
    Case 19-01062-t     Doc 23     Filed 06/11/20 Entered 06/11/20 16:18:01 Page 4 of 12
         Plaintiff evicted defendants from plaintiff’s home; upon leaving plaintiff [sic]
         home, defendants intentionally cut water pipe causing severe water damage on
         second floor & ceiling/walls of the first floor of plaintiffs home.

It is not clear whether the complaint was brought under a contract theory (for breach of the rental

agreement) or a tort theory (for intentional damage to property). Romero counterclaimed for

harassment and defamation. The magistrate judge tried the matter on June 19, 2018. She dismissed

the claim against Lujan but entered a judgment in Chavez’s favor and against Romero for

$9,273.88.

         Romero appealed to the First Judicial District Court, State of New Mexico, commencing

D-117-CV-2018-00363 (the “State Court Action”). District court judge Jason Lidyard held a trial

de novo on the complaint and counterclaims on April 10, 2019. The parties litigated Chavez’s

claim as a breach of contract claim rather than a tort claim. At the close of trial, Judge Lidyard

made oral findings and conclusions. He found for Chavez on a breach of contract theory. Judge

Lidyard asked that the litigants prepare proposed written findings, conclusions, and judgment.

         On April 16, 2019, before a final judgment was entered, Romero filed this bankruptcy

case.6 Romero did not file a notice of bankruptcy in the State Court Action.

         On April 29, 2019, Judge Lidyard entered a final money judgment in favor of Chavez (the

“Final Judgment”) for $13,985.61, with interest accruing at 8.75%, as well as to-be-determined

attorneys’ fees and court costs per N.M.S.A. § 47-8-48(A).7 The damages consisted of electric

wiring repairs ($2,473.20); drywall/stucco repairs ($6,791.50); lost wages ($4,120.91); and the

costs of having witnesses appear at the trial ($600). The form of the Final Judgment was drafted

by Chavez’s counsel.



6
 This is her second bankruptcy case. She filed a chapter 7 case in 2003 and received a discharge.
7
 The statute provides that if a suit is brought by a party to a rental agreement, the prevailing party
shall be entitled to reasonable attorneys’ fees and court costs.


                                               -5-
    Case 19-01062-t    Doc 23     Filed 06/11/20 Entered 06/11/20 16:18:01 Page 5 of 12
          The Final Judgment included 56 findings of fact and 20 conclusions of law. Judge Lidyard

found:

          Romero’s actions to cause Plaintiff to incur attorneys’ fees to prosecute Plaintiff’s
          claims in two trials, and to defend against Defendants’ counter-claims in two trials,
          was done intentionally, willfully, wantonly and recklessly.

He also concluded that

          The damages to the Property caused by the leak in the PVC tube marked as
          Plaintiff’s Exhibit 13 were not the result of reasonable wear and tear, but was
          instead the result of Defendant Romero’s intentional, willful, wanton, and reckless
          conduct contrary to the terms of the Agreement.

          On July 1, 2019, Chavez moved for relief from the automatic stay nunc pro tunc so the

Final Judgment would become effective. Romero objected. The Court held a final hearing on the

opposed motion on September 23, 2019, after which it entered an order granting the requested

relief.

          Chavez filed this proceeding on August 5, 2019, asking that Romero’s debt be declared

nondischargeable under § 523(a)(6).

          Judge Lidyard’s oral ruling at the end of the trial differs in some important respects from

the Final Judgment. In his oral ruling, for example, he does not find that Romero acted willfully

and wantonly. In addition, Judge Lidyard did not find that Romero cut the water line, only that she

was liable because the damage happened while she had possession of the house. As discussed

below, the differences do not affect the outcome of this proceeding.

                                         II.    DISCUSSION

A.        Nondischargeability Standard under § 523(a)(6).

          Section 523(a)(6) states:

          (a) A discharge under section 727…of this title does not discharge an individual
          debtor from any debt—




                                                   -6-
 Case 19-01062-t         Doc 23       Filed 06/11/20 Entered 06/11/20 16:18:01 Page 6 of 12
                 (6) for willful and malicious injury by the debtor to another entity or to the
                 property of another entity[.]

       To succeed on a § 523(a)(6) action, a creditor must show by a preponderance of the

evidence that:

       (1)       he or his property sustained an injury;
       (2)       the injury was caused by the debtor;
       (3)       the debtor’s actions were “willful;” and
       (4)       the debtor’s actions were “malicious.”

Nelson v. Bolles, 593 B.R. 832, 843 (Bankr. D.N.M. 2018); In re Deerman, 482 B.R. 344, 369

(Bankr. D.N.M. 2012).

    It is an open question whether intentional breaches of contract can come within § 523(a)(6).

WLC Enterprises, Inc. v. Walter F. Rylant, III, 594 B.R. 783, 788 (Bankr. D.N.M. 2018) (citing

cases). “In the Tenth Circuit, the door is open to declaring certain intentional breach debts

nondischargeable under § 523(a)(6).” Id.

       Section 523(a)(6) requires that the injury be caused “by the debtor.” The Court has rejected

§ 523(a)(6) liability under an imputed or vicarious liability theory. In re Bruton, 2010 WL

2737201, at *8 (Bankr. D.N.M.). This is the strong majority rule. See, e.g., Hamilton v. Nolan (In

re Nolan), 220 B.R. 727 (Bankr. D.D.C. 1998) (to same effect); Columbia Farms Dist., Inc v.

Maltais (In re Maltais), 202 B.R. 807, 813 (Bankr. D. Mass. 1996) (same).

       A debtor’s actions must be both willful and malicious to deny the discharge of a debt under

§ 523(a)(6). See, e.g., In re Longley, 235 B.R. 651, 655 (10th Cir. BAP 1999). For an action to be

willful, the debtor must intend the action and intend the harm that results. Kawaauhau v. Geiger,

523 U.S. 57, 61 (1998) (“The word ‘willful’ in (a)(6) modifies the word ‘injury,’ indicating that

nondischargeability takes a deliberate or intentional injury, not merely a deliberate or intentional

act that leads to injury.”) (emphasis omitted). The debtor “must have wished to cause injury or at




                                                -7-
 Case 19-01062-t        Doc 23     Filed 06/11/20 Entered 06/11/20 16:18:01 Page 7 of 12
least believed it was substantially certain to occur”. In re Englehart, 2000 WL 1275614, at *3

(10th Cir.) (applying a subjective standard when determining a debtor’s intent). Malice “requires

an intentional, wrongful act, done without justification or excuse.” Deerman, 482 B.R. at 369 n.18.

B.       The Preclusive Effect of the Final Judgment.

         “As a general principle, state court judgments have preclusive effect on subsequent actions

in federal court.” In re Griffin, 2020 WL 996863, at *4 (Bankr. D.N.M.); Allan v. McCurry, 449

U.S. 90, 95 (1980); In re Crespin, 551 B.R. 886, 895 (Bankr. D.N.M. 2016) (“In bankruptcy court,

the general rule is that the court must give to a state-court judgment the same preclusive effect as

would be given that judgment under the law of the State in which the judgment was rendered.”)8

(internal quotation omitted). It is indisputable that the Final Judgment establishes a valid claim

against Romero. See, e.g., In re Giron, 610 B.R. 670, 674 (Bankr. D.N.M. 2019).

         However, the validity of a debt is separate from whether it is dischargeable. Crespin, 551

B.R. at 898 (“Brown v. Felsen teaches that the claim preclusion effect of a state court judgment

does not extend to the claim of dischargeability of a debt because whether a debt is excepted from

the discharge is within the exclusive jurisdiction of the bankruptcy court and could not have been

raised in the state court action.”) (citing 442 U.S. 127, 135 (1979)).

         If, and only if, the elements of a claim in state court directly mirror the elements required

to find a debt nondischargeable, “then the claim preclusion effect of the [judgment] will determine

the existence and amount of the non-dischargeable debt.” Crespin, 551 B.R. at 899. Short of that,

however, factual findings in state court can be granted narrower preclusive effect to bar relitigation

of specific issues in bankruptcy court. See Griffin, 2020 WL 996863, at *4; Giron, 610 B.R. at

675. The bankruptcy court may utilize issue preclusion to bar “successive litigation of [1] an issue


8
 This principle is codified at 28 U.S.C. § 1738 and is commonly referred to as the Full Faith and
Credit statute.


                                                -8-
    Case 19-01062-t     Doc 23     Filed 06/11/20 Entered 06/11/20 16:18:01 Page 8 of 12
of fact or law [2] actually litigated and resolved in a valid court determination [3] essential to the

prior judgment” Griffin, 2020 WL 996863, at *4 (quoting In re Zwanziger, 741 F.3d 74, 77 (10th

Cir. 2014)) (emphasis retained).

       The Court concludes that it is bound by Judge Lidyard’s findings that water damage

occurred at Chavez’s house; that the damage was caused by a leak from a water line to Chavez’s

upstairs jacuzzi; that the line leaked because it had been cut with a sharp object; that water had

been allowed to leak for approximately 16 hours; that Romero and Lujan were the only people at

the property when the line was cut; and that the rental agreement terms applied to the

holdover/renewal period.

       Judge Lidyard’s finding of willfulness differs from his oral ruling, raising the question

whether it would be appropriate to treat the written finding as preclusive. However, as discussed

below, the Court has sufficient evidence to make its own finding about willfulness.

       Judge Lidyard made no finding about maliciousness, nor about whether the damage was

caused by Romero for § 523(a)(6) purposes.

C.     Romero Damaged the House.

       The Court finds that Chavez met his burden of proving, through Judge Lidyard’s findings

and through trial evidence, that:

       •   Chavez checked the water to the jacuzzi after the Airbnb renters moved out on
           April 7, 2018, and made sure it was shut off;
       •   Romero moved back in on April 8, 2018;
       •   Romero or Lujan turned the water to the jacuzzi back on;
       •   Romero or Lujan cut one of the water lines to the Jacuzzi, causing a leak;
       •   Romero and Lujan let the water line leak for about 16 hours, causing substantial
           damage;
       •   Lujan then turned off the water to the jacuzzi, stopping the leak;
       •   Romero moved out after Lujan stopped the leak; and
       •   Romero notified Chavez about the leak through text messages, as part of an
           effort to hide the fact that she and Lujan caused the damage.



                                                 -9-
 Case 19-01062-t       Doc 23       Filed 06/11/20 Entered 06/11/20 16:18:01 Page 9 of 12
       While it seems likely that Lujan cut the water line and turned on the water, the Court cannot

know for sure. The identity of the line cutter/valve turner is not critical, however. Rather, it is

enough to find, and the Court does so find, that both Romero and Lujan knew about cutting the

line and turning on the water, and both approved of the actions. Romero and Lujan thus acted in

concert to damage the house, whoever wielded the knife and/or turned on the water. This is

sufficient for § 523(a)(6) purposes. In In re Ostling, 266 B.R. 661 (Bankr. E.D. Mich. 2001), for

example, debtor’s wife defrauded creditors by borrowing money and misrepresenting that wealthy

relatives would cover her debts. Debtor knew of and reinforced the fraud by lying to creditors and

backing up his wife in her lies. Creditors brought a nondischargeability suit against the debtor,

alleging that he acted in concert with his wife to perpetrate the fraud. The court held the amount

defrauded nondischargeable as to the debtor under §523(a)(6) because he “knew that injury to

plaintiffs was ‘substantially certain to occur as a result of his behavior.’” 266 B.R. at 668. See also

In re Phillips, 434 B.R. 475, 484 (6th Cir. BAP 2010) (debt of debtor husband held dischargeable

under § 523(a)(6) because there was “no evidence linking [husband] to the false accusation of rape,

or that he colluded with [wife] to abuse the legal process”) (emphasis added); In re Thompson,

2016 WL 1055582 (Bankr. E.D. Mich.) (fact issues concerning whether debtor conspired with her

boss to misappropriate client funds precluded summary judgment for debtor on § 523(a)(6)

grounds); see generally Restatement (Second) of Torts § 877 cmt. a (Am. Law. Inst. 1979) (“One

who orders an act to be done is liable for its consequences as he would be for his own personal

conduct if he has or should have knowledge of the conditions under which it is to be done.”).

Because Romero and Lujan acted together to damage the house, they are equally responsible for

§ 523(a)(6) purposes.

D.     Romero’s Actions Were Willful.




                                               -10-
Case 19-01062-t         Doc 23    Filed 06/11/20 Entered 06/11/20 16:18:01 Page 10 of 12
       The Court finds that Romero and Lujan, acting in concert, intended to cut the water line

and intended to damage the house by doing so. The “willfulness” requirement of § 523(a)(6)

therefore has been satisfied. See Kawaauhau v. Geiger, 523 U.S. at 61. They did not cut the water

line by mistake. Having cut the water line on purpose, there could only be one reason for doing

so—to damage the house by the resulting leak.

E.     Romero’s Actions Were Malicious.

       Romero’s damage to the house was wrongful. She intended the damage that occurred. Her

actions were without any justification or excuse. The damage therefore was malicious. See

Deerman, 482 B.R. at 369 n.18.

F.     Chavez Was Damaged by Romero’s Willful and Malicious Injury to the House.

       “The non-dischargeable debt is the amount of damages arising from the non-dischargeable

conduct.” Crespin, 551 B.R. at 902 (citing Cohen v. de la Cruz, 523 U.S. 213, 222 (1998)).

However, “the claim preclusion effect of the [judgment] will determine the existence and amount

of the non-dischargeable debt” if “the [judgment] is based only on the same series of connected

transactions underlying the claim of non-dischargeability.” Id. at 899.

       Here, the state court awarded Chavez damages for breach of the rental agreement. As set

out above, the breach was Romero’s willful and malicious damage to the house. In such a

circumstance, it is reasonable to hold the breach of contact damages awarded by the state court

nondischargeable.9 While contract damages should only rarely be held nondischargeable under

§ 523(a)(6), see Rylant, 594 B.R. at 789, it is reasonable to do so when the action that breached

the contract was an intentional tort that comes within § 523(a)(6).

                                     III.    CONCLUSION


9
 Under a tort theory, the damages would be the cost of repairing the electrical wiring and the
drywall and stucco, i.e., $9,264.70, plus any punitive damages awarded.


                                              -11-
Case 19-01062-t       Doc 23     Filed 06/11/20 Entered 06/11/20 16:18:01 Page 11 of 12
       When the landlord/tenant relationship between Chavez and Romero soured and Chavez

gave Romero a 14-day notice to vacate the house, Romero retaliated. Working in concert with

Lujan, she cut the water line to the jacuzzi and let the water leak for 16 hours, causing substantial

damage. Romero’s actions were willful and malicious. The $13,985.61 in damages awarded by

Judge Lidyard is nondischargeable. The Court will enter a separate judgment.




                                                      ____________________________________
                                                      Hon. David T. Thuma
                                                      United States Bankruptcy Judge
Entered: June 11, 2020

Copies to: Counsel of record

Elaine Romero
P.O. Box 2172
El Prado, NM 87529




                                              -12-
Case 19-01062-t       Doc 23     Filed 06/11/20 Entered 06/11/20 16:18:01 Page 12 of 12
